Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Min (KR 10-2017-0075124).  Min discloses adding lithium hydroxide in the washing solution, but does not disclose nor suggest:
“adding the hydroxide-based compound to the washing liquid and secondarily stirring after the primarily stirring” as recited in claim 1 (emphasis added).

The instant Specification states:
[0041] In a case in which washing is performed by initially adding the hydroxide-based compound to the washing liquid, tungstate anions (WO42-) and metal cations of the hydroxide-based compound form a complex in a state in which lithium impurities are not removed, and thus, a coating portion is formed on the surface of the lithium transition metal oxide. In this case, since the coating portion physically blocks an outermost entrance of Lithium (Li) path on the surface of the positive electrode active material, it is unfavorable to initial resistance and, simultaneously, long-life characteristics as well as basic powder properties may not only be degraded by the residual lithium impurities, which are not properly removed, and other by-products, but the lithium transition metal oxide may also be thermally unstable.  (emphasis added)
[0042] Thus, after the tungsten-doped lithium transition metal oxide is first washed by only using the washing liquid, the tungsten-doped lithium transition metal oxide washed is again washed with the washing liquid to which the hydroxide-based compound is added. In a case in which the washing step is dividedly performed as described above, the tungstate anions and the hydroxide-based compound may stably form a complex in a state in which the impurities are removed from the surface of the tungsten-doped lithium transition metal oxide.  (emphasis added)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724